       Case 8:19-cv-00082-JLS-KES Document 71 Filed 01/30/20 Page 1 of 1 Page ID #:919
                                                                                                     CLEAR FORM




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                            CASE NUMBER:
TP Link USA Corporation
                                                                             8:19-cv-00082-JLS-KES

                          v.                 Plaintiff(s)

 Careful Shopper LLC
                                                                               NOTICE OF
                                                                             MEDIATION DATE
                                          Defendant(s).



YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for September 9, 2020                      at 10:00             ✔   a.m. /    p.m.

LOCATION: Burkhalter et al. (Andrew Cummings, Esq.), 2020 Main St. Suite 600, Irvine CA 92614



 The mediation session must be completed and an ADR-03 Report must be filed on or before the
 Court-ordered completion date.


Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.



Dated: January 30, 2020                        Panel Mediator: Diane L. Faber
                                               Address:               9232 Airdrome St.


                                                                      Los Angeles CA 90035
                                               Phone:                 (310) 202-7272




ADR–13 (01/12)                           NOTICE OF MEDIATION DATE                                        Page 1 of 1
